UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7376



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MARK ALLEN JACKSON,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CR-99-421)


Submitted:   February 9, 2005          Decided:     February 14, 2005


Before WILKINSON, MICHAEL, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Mark Allen Jackson, Appellant Pro Se. William Neil Hammerstrom,
Jr., OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Mark Allen Jackson seeks to appeal the district court’s

order characterizing his motion filed under Fed. R. Civ. P. 60(b),

as an unauthorized and untimely motion under 28 U.S.C. § 2255

(2000), and dismissing it.      An appeal may not be taken from the

final order in a § 2255 proceeding unless a circuit justice or

judge   issues   a    certificate    of     appealability.      28    U.S.C.

§ 2253(c)(1) (2000); see also Reid v. Angelone, 369 F.3d 363,

367-69 (4th Cir. 2004).     A certificate of appealability will not

issue   absent   “a   substantial     showing     of   the   denial   of   a

constitutional right.”    28 U.S.C. § 2253(c)(2) (2000).        A prisoner

satisfies this standard by demonstrating that reasonable jurists

would find that his constitutional claims are debatable and that

any dispositive procedural rulings by the district court are also

debatable or wrong.     See Miller-El v. Cockrell, 537 U.S. 322, 336

(2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee,

252 F.3d 676, 683 (4th Cir. 2001).          We have independently reviewed

the record and conclude that Jackson has not made the requisite

showing.   Moreover, to the extent Jackson’s notice of appeal is

construed as a motion to file a successive § 2255 motion, we deny

the motion without prejudice because Jackson has not made the

requisite showing.     See 28 U.S.C. § 2244 (2000), United States v.

Winestock, 340 F.3d 200, 208 (4th Cir.), cert. denied, 540 U.S. 995

(2003). Accordingly, we deny a certificate of appealability and


                                    - 2 -
dismiss the appeal.    We grant Jackson’s motion to seal.       We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                         DISMISSED




                              - 3 -